Citation Nr: 1234770	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  12-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Veterans Mortgage Life Insurance under 38 U.S.C.A. § 2106.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.
 
The appeal is REMANDED to the RO in Columbia, South Carolina via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The RO granted the Veteran entitlement to Specially Adapted Housing in November 2007.  The appellant was the sole owner of a residence and is the sole obligee on a mortgage loan issued in April 2008.  The appellant married the Veteran in October 2009, and the Veteran and his spouse assumed title to the residence as joint tenants with right of survivorship in January 2010.  The Veteran was not made a joint obligee on the mortgage loan.  The RO approved a Specially-Adapted Housing Grant in November 2011, and the Veteran applied for Veterans Mortgage Life Insurance. 

The Veteran died in December 2010.  As the Veteran's surviving spouse, the appellant seeks eligibility for Veterans Mortgage Life Insurance (VMLI). 

The ROIC denied entitlement to VMLI in May 2011.  In a January 2012 substantive appeal, the appellant requested a hearing before the Board sitting in Washington D.C.  In correspondence in August 2012, the appellant requested a hearing before the Board sitting at a VA office in her city of residence in Florence, South Carolina.  
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before the Board sitting at the RO in Columbia, South Carolina and if available, by videoconference from a VA office closer to her residence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


